EXHIBIT 10.2

 

THE SECURITIES, IF ANY, REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE COMPANY, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

PLASMATECH, INC.

 

PROMISSORY NOTE

 

Principal Amount: $450,000

 

Issuance Date: December 15, 2009

 

 

 

Interest Rate: 0%

 

Maturity Date: December 15, 2012

 

 

Plasmatech, Inc., a Nevada corporation (the “Company”) hereby promises to pay to
the order of RF Wireless, LLC., a Nevada limited liability company (the
“Noteholder”), pursuant to the terms of that certain Intellectual Property
Purchase Agreement dated as of the date hereof and attached hereto as Exhibit A
and the terms herein, in lawful money of the United States of America, Four
Hundred and Fifty Thousand Dollars ($450,000) due and payable on December 15,
2012 and as further described herein.

 

 

1.

INTEREST. This note shall carry no interest.

 

2.         PREPAYMENT. This Promissory Note (the “Note”) may be prepaid, in
whole or in part, by the Company at anytime.

 

 

3.

PAYMENT TERMS.

This Note shall be payable as follows:

 

a.        An initial payment of One Hundred and Fifty Thousand Dollars
($150,000) on or before the one year anniversary of the Issuance Date;

 

b.        A second payment of One Hundred and Fifty Thousand Dollars ($150,000)
on or before the two year anniversary of the Issuance Date; and

 

c.        A third payment of One Hundred and Fifty Thousand Dollars ($150,000)
on or before the three year anniversary of the Issuance Date.

 

 

 

_______Company

 

Page 1 of 6

 



--------------------------------------------------------------------------------

 

4.         TRANSFER AND ASSIGNMENT. This Note shall be freely transferable and
assignable by the Noteholder and the Company provided such transfer is in
compliance with applicable federal and state securities laws.

 

5.         DEFAULT.   The occurrence of any one of the following events shall
constitute an “Event of Default”:

 

a.        A default in the performance or observance of any material covenant,
condition or agreement contained in this Note, including the payment of any
amount due and owing under Section 3 herein, and such default is not fully cured
within thirty business days after the Company receives notice from the
Noteholder of the occurrence thereof;

 

b.         The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment or debt,
receivership, dissolution, or liquidation law or statute or any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

c.         The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute or
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 

6.         NOTICES. Notices to be given hereunder shall be in writing and shall
be deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger or sent by registered or certified mail (air mail
if overseas), return receipt requested, or by telex, facsimile transmission,
electronic mail transmission, telegram or similar means of communication. Notice
shall be deemed to have been received on the date of personal delivery, telex,
facsimile transmission, electronic mail, telegram or similar means of
communication, or if sent by overnight courier or messenger, shall be deemed to
have been received on the next delivery day after deposit with the courier or
messenger, or if sent by certified or registered mail, return receipt requested,
shall be deemed to have been received on the third business day after the date
of mailing and shall be addressed to:

 

 

 

_______Company

 

Page 2 of 6

 



--------------------------------------------------------------------------------

 

If to the Company to:

 

Plasmatech, Inc.

2764 Lake Sahara Dr., Suite 111

Las Vegas, Nevada 89117

Telephone: (702)-851-1330

E-mail: corporate@plasmatechinc.com

If to the Noteholder to:

 

RF Wireless, LLC

Attn: Sylvia Smalley

Sylvia@rfwirelesssolutions.com

Telephone: (604)-598-0295

 

 

7.         GOVERNING LAW. The subject matter of this Note shall be governed by
and construed in accordance with the laws of the State of Nevada (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE COURTS LOCATED IN THE NEVADA FOR
RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF
THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS NOTE, AND HEREBY
WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT
FORUM. AS A MATERIAL INDUCEMENT FOR THIS NOTE, EACH PARTY SPECIFICALLY WAIVES
THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.

 

8.         ATTORNEY’S FEES. Should any party hereto employ an attorney for the
purpose of enforcing or constituting this Note, or any judgment based on this
Note, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.

 

9.         CONFORMITY WITH LAW.It is the intention of the Company and of the
Noteholder to conform strictly to applicable usury and similar laws.
Accordingly, notwithstanding anything to the contrary in this Note, it is agreed
that the aggregate of all charges which constitute interest under applicable
usury and similar laws that are contract for, chargeable or receivable under or
in respect of this Note, shall under no circumstances exceed the maximum amount
of interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

10.       AMENDMENT. This Note may be amended at anytime upon the mutual written
consent of the Company and the Noteholder

 

11.       MISCELLANEOUS.The provisions of this Note may only be waived in or by
a writing signed by the party against whom enforcement of any waiver is sought.
This Note

 

 

_______Company

 

Page 3 of 6

 



--------------------------------------------------------------------------------

embodies the entire understanding between Noteholder and the Company and merges
all prior discussions or communications between them. Time is of the essence in
the performance under this Note and of each and every provision thereof.

 

***SIGNATURE PAGE FOLLOWS***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_______Company

 

Page 4 of 6

 



--------------------------------------------------------------------------------

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of the date first set forth above.

 

 

PLASMATECH, INC.

 

A Nevada corporation

 

 

 

_______________________________________

 

By: Marvin Williams

 

Its:

Chief Executive Officer

 

 

Agreed and Confirmed by:

 

RF WIRELESS, LLC

 

A Nevada limited liability company

 

 

 

________________________________________

 

By: Sylvia Smalley

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

_______Company

 

Page 5 of 6

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Intellectual Property Purchase Agreement

 

 

 

 

 

 

_______Company

 

Page 6 of 6

 



 